Citation Nr: 1813429	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a lung disorder, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for left eye glaucoma (hereinafter "glaucoma").

3.  Entitlement to service connection for tumors in the right kidney, to include as due to Agent Orange exposure (hereinafter "kidney disability").

4.  Entitlement to service connection for tumors in the intestine, to include as due to Agent Orange exposure (hereinafter "intestinal disability").

5.  Entitlement to a rating in excess of 30 percent for service-connected multiple lipomas with surgical scars (hereinafter "skin disability").




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, wife


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from June 1953 to July 1974.  He was awarded the Combat Infantryman Badge.  See 38 U.S.C. § 1154(b).

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that it is afforded every possible consideration. 

The Veteran asserts that his right kidney cancer was caused by his in-service exposure to herbicides.  With respect to herbicide exposure, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C. § 1116  (2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017). However, kidney cancer is not a disability associated with exposure to herbicides under 38 C.F.R. § 3.309(e).

Notwithstanding the fact that kidney cancer is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994). Thus, the Veteran's file should be forwarded to an appropriate VA examiner for an opinion regarding whether there is a relationship between his right kidney cancer and his in-service exposure to herbicides.  See Combee, 34 F.3d 1042.

Concerning the claim for service connection for intestinal cancer and the petition to reopen a claim for service connection for a lung disorder, as the Veteran has asserted that his right kidney cancer metastasized to his intestines and lungs, these claims are deferred pending adjudication of the claim for service connection for right kidney cancer.



With respect to his claim for service connection for glaucoma in the left eye, on remand the RO should obtain the Veteran's complete treatment records from Dr. Mada in Florida and from Massachusetts Eye and Ear.  

Concerning the Veteran's claim for an increased rating for multiple lipomas with surgical scars, the Veteran testified in November 2017 that this disability had worsened since his last VA examination in May 2011.  As such, a current VA examination is needed to assess the present severity of his disability.

Finally, on remand the Veteran's identified VA and private treatment records must be obtained, as set forth below.  See Hearing Transcript, dated November 14, 2017.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete treatment records from the Boston VA Healthcare System, to include Jamaica Plain, dated from February 2010 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Diane Brockmeyer, M.D. at Beth Israel Hospital; the Dana Farber Cancer Institute; Brigham and Women's Hospital, dated since October 2017; Dr. Mada in Florida, dated since the 1980s; and from Massachusetts Eye and Ear.

3.  Once the foregoing development has been accomplished to the extent possible, and the medical records have been associated with the claims file, request that a VA oncologist review the medical records in the claims file and render an opinion on the following matters:

(a)  Does the Veteran have lung cancer?  If so, is it a primary site of cancer, or did it metastasize from another site?

(b)  With respect to the Veteran's right kidney, is it a primary site of cancer, or did it metastasize from another site?

(c)  With respect to the Veteran's intestinal cancer, is it a primary site of cancer, or did it metastasize from another site?

(d)  If a primary site, what is the likelihood that the Veteran's right kidney and/or intestinal cancer is directly related to in-service Agent Orange (herbicide) exposure?  If a negative opinion is rendered on this matter, the examiner may not rely solely on the fact that the Veteran's cancers are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's cancers or whether they manifested in an unusual manner, among any other factors deemed pertinent.



The examiner must provide a complete explanation in support of the conclusions reached.  If the examiner is unable to render an opinion without resort to mere speculation based on currently available evidence and information, a complete explanation must be provided.

4.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected multiple lipomas with surgical scars.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

5.  Finally, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



